Opinion issued November 3, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00891-CR
____________

IN RE CARL DOUGLAS HAYES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Carl Douglas Hayes, has filed a petition for writ of mandamus,
complaining, in essence, that the Texas Board of Pardons and Paroles has failed
properly to calculate his time credits.  This Court has no mandamus jurisdiction over
officials on the Texas Board of Pardons and Paroles.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004).  Furthermore, relator has made no allegation or showing that
mandamus is necessary to enforce our appellate jurisdiction.  Cf. In re Washington,
7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).
               Accordingly, we deny the petition for writ of mandamus.PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.